UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 99-4431

JOHN WESLEY REED, III,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 99-4436
COREY LEDAINE TATE, a/k/a Trav
Lowe,
Defendant-Appellant.

Appeals from the United States District Court
for the Middle District of North Carolina, at Durham.
James A. Beaty, Jr., District Judge.
(CR-98-285)

Submitted: February 15, 2000

Decided: March 9, 2000

Before WIDENER and WILKINS, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Urs R. Gsteiger, WILSON & ISEMAN, Winston-Salem, North Caro-
lina; Thomas H. Johnson, Jr., GRAY, NEWELL & JOHNSON,
Greensboro, North Carolina, for Appellants. Walter C. Holton, Jr.,
United States Attorney, Angela H. Miller, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

John Wesley Reed and Corey Ledaine Tate each pled guilty pursu-
ant to plea agreements to a charge of conspiracy to distribute crack
cocaine, in violation of 21 U.S.C. § 846 (1994). The two men were
coconspirators who, along with others in the conspiracy, distributed
drugs in the High Point, North Carolina area. Reed was sentenced to
280 months imprisonment followed by five years of supervised
release. Tate was sentenced to 134 months imprisonment followed by
five years of supervised release. They now appeal.

Counsel for both Reed and Tate have filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), stating that they have
found no meritorious grounds for appeal. Although both men were
informed of their right to file a supplemental brief, only Reed has
done so. Reed asserts that the district court erred by increasing his
offense level for possession of firearms. He claims that there was no
credible evidence that the firearms were used in connection with the
drug conspiracy.

The United States Sentencing Guidelines provide that if a firearm
is possessed in relation to a drug offense, the offense level shall be
increased by two levels. U.S.S.G. § 2D1.1(b)(1) (1998). According to

                    2
the Application Notes, the increase "should be applied if the weapon
was present, unless it is clearly improbable that the weapon was con-
nected with the offense." Id., comment. (n.3). We review the district
court's application of this enhancement for clear error. United States
v. Rusher, 966 F.2d 868, 880 (4th Cir. 1992).

Possession of a gun during commission of the offense is sufficient
to invoke the enhancement. United States v. Apple, 962 F.2d 335, 338
(4th Cir. 1992). Proximity of guns to illicit drugs can support the
enhancement. United States v. Harris, 128 F.3d 850, 852 (4th Cir.
1997). Even the location of a firearm in the same house as the drugs
can be sufficient possession under the guideline. United States v.
Nelson, 6 F.3d 1049, 1056 (4th Cir. 1993).

Here, the offense is a conspiracy that went on for years. A detective
testified at sentencing that one of the conspirators told him Reed and
others dealt crack cocaine from 1001 Thissell Street in High Point and
that Reed carried a .45 while at Thissell Street. He also told the detec-
tive there were several "house guns" available to everyone who dealt
drugs there, including Reed, to protect against robbery. Another
detective testified he was told by a different conspirator that the latter
went with Reed to buy a shotgun for protection. A gun was found in
Reed's apartment at the time of his arrest, although no drugs were
found at that location.

The district court in this case held that the evidence established use
of firearms for protection of the conspiracy, and that Reed failed to
show it was clearly improbable that the firearms were not used in con-
nection with the offense. We hold that the district court did not com-
mit clear error in holding the enhancement applied to Reed.

Pursuant to the Supreme Court's ruling in Anders , we have
reviewed the record for reversible error and found none. We therefore
affirm the convictions and sentences of both Reed and Tate. This
court requires that counsel inform his client, in writing, of the right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, then counsel may move
this court for leave to withdraw from representation. Counsel's
motion must state that a copy thereof was served on the client.

                     3
We deny counsels' present motions to withdraw. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

No. 99-4431 - AFFIRMED
No. 99-4436 - AFFIRMED

                    4